Citation Nr: 1543016	
Decision Date: 10/06/15    Archive Date: 10/13/15

DOCKET NO.  11-28 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for degenerative disc disease of the cervical spine. 

2.  Entitlement to an initial rating in excess of 10 percent for degenerative disc disease of the lumbar spine. 

3.  Entitlement to service connection for a left shoulder disability.  

4.  Entitlement to service connection for a left knee meniscal tear.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law




ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from February 1963 to February 1966.  This case comes before the Board of Veterans' Appeals (Board) on appeal from May 2012 and August 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne.

In September 2014, the Board denied the claims for increased ratings of the cervical and lumbar spine and service connection for a left shoulder disability.  The Veteran appealed this denial to the Court of Appeals for Veterans Claims (Court).   In April 2015, the Court granted a Joint Motion for Remand (JMR) filed by the parties, which vacated and remanded the portion of the September 2014 Board decision that denied increased initial evaluations and denied service connection for a left shoulder disability.  The appeal has now returned to the Board where it is joined by the claim for entitlement to service connection for a left knee meniscal tear.

The claims for entitlement to increased ratings for cervical and lumbar spine disabilities and entitlement to service connection for a left shoulder disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

A left knee meniscus tear was not present in service or until years thereafter and is not etiologically related to any incident of active duty service.



CONCLUSION OF LAW

A left knee meniscus tear was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that service connection is warranted for a left knee meniscus tear as the condition was incurred due to active duty.  Specifically, the Veteran contends that his left knee was injured due to repeated parachute jumps during service.  The Board observes that the Veteran is currently service-connected for chondrocalcinosis of the left knee; the claim before the Board is limited to consideration of whether a meniscus tear of the left knee is etiologically related to active duty.  

The record establishes a current disability diagnosed as a left knee meniscus tear.  A March 2009 private MRI demonstrated a partial tear of the left knee and the Veteran underwent an arthroscopic debridement of the left knee for a posterior horn medial meniscus tear.  The diagnosis was also confirmed by VA personnel in a March 2012 knee examination and July 2012 medical opinion report.  The Board therefore finds a current disability is demonstrated. 

The record also establishes an in-service injury.  Service treatment records are negative for evidence of a left knee injury and the Veteran's lower extremities were normal upon examination for separation in February 1966.  He also denied experiencing any knee problems on the accompanying report of medical history.  However, the Veteran reports that he left knee was injured during multiple parachute jumps during service and personnel records confirm his receipt of the Parachutist Badge.  Service treatment records also show that the Veteran experienced several hard parachute jumps resulting in injury, though specific problems with the left knee are not documented.  In any event, the Veteran is competent to report injuries during service and the Board will resolve any doubt in his favor and find that an in-service injury is established.  
With respect to the third element of service connection, a link between the current left knee meniscus tear and active duty, service and post-service records do not support the claim.  In support of his claim, the Veteran submitted an article detailing the types of injuries typically associated with parachute jumps.  The article states that knee ligament injuries are common with parachuting, but does not mention meniscus tears.  Additionally, as noted above, service records do not document a left knee meniscus tear or any other chronic knee condition.  There are also no complaints or findings pertaining to the left knee until many years after service.  The earliest evidence of a left knee disability dates from January 2009, more than 40 years after service, when the Veteran was seen by various private doctors in connection with a work-related left knee injury.  The absence of any clinical evidence for decades after service weighs the evidence against a finding that the Veteran's left knee meniscus tear was present in service.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

There is also no competent medical evidence in support of the claim.  None of the Veteran's treating physicians have provided an opinion linking the left meniscus tear to service; in fact, the Board observes that the Veteran's private treatment records indicate that the left knee meniscus tear was incurred following a January 2009 work-related injury.  Furthermore, the only medical opinion specifically addressing the etiology of the Veteran's left knee meniscus tear weighs against the claim.  In July 2012, a VA examiner opined that the left knee meniscus tear was less likely as not due to the Veteran's parachute jumps in service and was instead related to the 2009 left leg injury.  The examiner noted that service records were negative for evidence of a meniscus tear and the Veteran did not complain of a left knee condition at discharge.  

The Board has also considered the Veteran's statements that his current left knee meniscus tear is related to an injury during service, but as a lay person, he is not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999).  The Board acknowledges that the Veteran is competent to report observable symptoms, such as the onset of knee pain, but finds that his opinion as to the cause of the pain simply cannot be accepted as competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1131, 1336 (Fed. Cir. 2006).  Furthermore, the Veteran dated the onset of his left knee pain to the January 2009 work-related motor vehicle accident during the March 2012 VA examination, reporting that his left knee pain began in 2009.  The claimed left knee meniscal tear is also not a chronic disease listed in 38 C.F.R. § 3.309(a), and the Veteran has not reported a continuity of symptoms since service.  See 38 C.F.R. §§ 3.303(a) and (d).

In sum, the post-service medical evidence of record shows that the first evidence of a chronic left knee meniscal tear was more than 40 years after the Veteran's separation from active duty service.  In addition, there is no competent medical evidence that the Veteran's meniscal tear is related to active duty.  The Board finds that the evidence in support of the claim, including the Veteran's lay statements and the article detailing common parachuting injuries, is clearly outweighed by the medical evidence against service connection.  As the record does not establish a nexus between the claimed disability and military service, the Board must conclude that the preponderance of the evidence is against the claim and it is denied. 38 U.S.C.A. § 5107(b).


Duties to Notify and Assist

VA has certain duties to notify and assist a veteran in the substantiation of a claim.  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in a December 2011 letter.  The Veteran also received notice regarding the disability-rating and effective-date elements of the claim in the December 2011 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records, records of VA treatment, and private medical records.  Additionally, the Veteran was provided a proper VA examination in March 2012 addressing the nature of the claimed left knee condition.  A separate medical opinion was obtained in July 2012 addressing the etiology of the Veteran's left knee meniscal tear.  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  


ORDER

Entitlement to service connection for a left knee meniscal tear is denied.


REMAND

The Board finds that a remand is necessary with respect to the remaining claims on appeal in accordance with the parties' April 2015 JMR and a recent request by the Veteran.  In the JMR, the parties' agreed that the December 2013 VA examination pertaining to the claimed left shoulder condition was inadequate as the examiner did not specifically state whether the Veteran had a current left shoulder disability.  Upon remand, a new VA examination must be provided. 

In addition, in July 2015 the Veteran submitted additional lay and medical evidence in support of his claims for increased initial ratings for the cervical and lumbar spine disabilities and service connection for a left shoulder disability.  The new evidence was accompanied by a statement from the Veteran specifically requesting initial review of the evidence by the AOJ.  The Veteran has a right to have the evidence considered by the AOJ.  38 C.F.R. § 20.1304(c).  Thus, the claims must be remanded to allow for readjudication by the AOJ before the Board issues its decision.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of the claimed left shoulder disability.  The claims file must be made available to and reviewed by the examiner.

After performing a complete physical examination and all necessary tests, the examiner should specifically state whether the Veteran has a left shoulder disability.  

If a left shoulder disability is identified, the examiner should determine whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that any currently present left shoulder disability is etiologically related to the Veteran's documented history of hard parachute landings during active service.  

A complete rationale must accompany all medical opinions. 

2.  Readjudicate the claims on appeal with consideration of all evidence of record, including the evidence submitted by the Veteran in July 2015.  The AOJ should consider whether separate ratings are warranted for neurological impairment associated with the Veteran's service-connected cervical and lumbar spine disabilities.  If the benefits sought are not fully granted, provide the Veteran and his representative a SSOC before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


